Citation Nr: 1111864	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to reimbursement of medical expenses for private medical treatment received on September 4, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from determinations by the Department of Veterans Affairs (VA) Medical Center in Flowood, Mississippi, denying reimbursement for private medical expenses incurred on September 4, 2007.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks medical reimbursement for services rendered at Memorial Hermann Baptist Beaumont Hospital, in Beaumont, Texas on September 4, 2007 with respiratory complaints of shortness of breath and productive cough.  The claim was disapproved by the Houston VISN in Flowood, Mississippi (hereinafter referred to as VAMC) under the Veterans Millennium Healthcare and Benefits Act on the basis that it was not timely received.  A review of the available evidence shows that the bill was received by the VA on April 22, 2009, and the VAMC denied it on April 24, 2009.  The Veteran in his May 2009 notice of disagreement has indicated that he has no medical insurance or other health benefits other than that furnished by the VA, thus it is not necessary to address questions of whether he had exhausted all third party payment or reimbursement attempts for the treatment in question.  See 38 C.F.R. 17.1004 (d)(4).   

The VAMC is noted to have denied this matter on the basis of his having not timely filed a claim for such reimbursement under the Veteran's Millennium Act governing authorized payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1003 (2010) (hereinafter referred to as the "Millennium Act.")  

The Board finds that further development of this matter is needed in order to provide for proper adjudication of this matter.  In regards to reimbursement under the Millennium Act, the Veteran concedes that a claim for reimbursement of medical expenses was not filed within 90 days of his treatment, as required under 38 C.F.R. 17.1004.  He argued that the private hospital (Herman Baptist), which had treated him, did not file the claim in a timely manner, and that he should not be made to bear the burden simply because the hospital failed to timely file his claim.  

While this matter was disqualified by the RO as untimely filed under the Millennium Act, further evidence is necessary to determine whether he could be potentially eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728 (West 2002), 38 C.F.R. § 17.120.  The Board notes that the time limit for filing claims for such reimbursement is 2 years, rather than 90 days.  See 38 C.F.R. § 17.126.  

What is not clear in the available evidence is whether the Veteran could possibly meet the criteria for reimbursement under 38 U.S.C.A. § 1728, 38 C.F.R. § 17.120.  Under this criteria, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met: (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a non- service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Board notes that the claims file, which could potentially contain evidence that could address whether the above criteria is met, has not been provided.  The evidence currently of record includes a print out from April 24, 2009, which suggests that at this date there were no service connected disabilities on file.  However the medical folder fails to show if the Veteran was granted service connection for any disabilities after April 24, 2009 (or whether there are any pending claims for service connection which could be pertinent to this matter.)  Nor is there evidence to show whether the treatment of September 4, 2007 had any relation to any condition, which may now be service connected, such as would meet basic eligibility for consideration of this matter under 38 U.S.C.A. § 1728.  Thus proper development requires obtaining the claims file, should one be shown to exist.  

Finally the AOJ should ensure that complete adjudication documents are associated with the VA medical folder.  The Board notes that the statement of the case from May 2009 indicated that the Veteran filed a request for reconsideration at the same time he filed a notice of disagreement (NOD).  The only documents of record shown to have been filed by the Veteran in May 2009 are his NOD and a VA Form I-9 (substantive appeal.)  It is not clear if the AOJ treated the NOD as the request for reconsideration or whether one had been filed separately.  Thus an effort should be made to associate the request for reconsideration(if any), plus any other outstanding adjudication documents with the medical folder.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's claims file (if any is available) with his VA medical folder, and also associate any outstanding adjudication documents (to include any request for reconsideration filed in May 2009) with the medical folder.

2.  After completion of the above, and after undertaking any additional development deemed necessary to properly adjudicate this matter under either 38 U.S.C.A. §§ 1725 or 1728 (to include any development necessary to address whether the treatment on September 4, 2007 was for a medical emergency as well as addressing the availability of VA facilities, should it become necessary to address such questions), readjudicate the unauthorized medical expenses claim, in light of the additional evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish him with a supplemental statement of the case that includes the amended provisions of 38 U.S.C.A. §§ 1725 and 1728 and any applicable regulations.  After an appropriate time is afforded for the Veteran to respond, the matter should be returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board, if in order.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


